UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 0-26402 NOTIFICATION OF LATE FILING CUSIP NUMBER 025636-20-0 (Check one):¨ Form 10-K¨ Form 20F¨ Form 11-Kx Form 10-Q¨ Form N-SAR¨ Form N-CSR For Period Ended:December 31, 2011 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION The American Energy Group, Ltd. Full Name of Registrant N/A Former Name if Applicable 1 Gorham Island, Suite 313 Address of Principal Executive Office (Street and Number) Westport, CT06880 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(check box if appropriate) x (a)
